Case 1:20-cv-21553-MGC Document 628 Entered on FLSD Docket 04/06/2021 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                          CASE NO. 20-21553-COOKE/GOODMAN

   PATRICK GAYLE, et al.,

          Plaintiffs,
   v.

   MICHAEL W. MEADE, et al.,

         Defendants.
   __________________________/

                    ORDER ON MOTION TO INTERVENE [ECF No. 582]

          This Order concerns a Motion to Intervene filed by Werlin Alberto Martinez. [ECF

   No. 582]. Respondents filed an opposition to Mr. Martinez’s Motion to Intervene [ECF

   No. 603] and Mr. Martinez filed a reply [ECF No. 610]. United States District Judge Marcia

   G. Cooke referred all non-dispositive pre-trial matters, including motions to intervene, to

   the Undersigned. [ECF Nos. 11; 309].

          In the Court’s June 2, 2020 Order, Judge Cooke certified as class members “all

   current civil immigration detainees who are held by ICE at Krome, BTC and Glades when

   this action was filed, or in the future.” [ECF No. 158, p. 38]. As of the date of Mr.

   Martinez’s reply on March 25, 2021, Mr. Martinez is currently detained at the Krome

   detention center. [See ECF Nos. 603-4; 610]. Accordingly, Mr. Martinez falls under this

   Court’s definition of a class member in this case.
Case 1:20-cv-21553-MGC Document 628 Entered on FLSD Docket 04/06/2021 Page 2 of 3




          Mr. Martinez is a native and citizen of the Dominican Republic. [ECF No. 603-1, p.

   3]. On October 1, 1984, Petitioner was accorded Lawful Permanent Resident status. Id.

   Since February 8, 2021, Mr. Martinez has been in the custody of Immigration Customs

   Enforcement (“ICE”) at Krome because of his pending removal case before the

   Philadelphia immigration court, which relates to his 2000 and 2001 misdemeanor

   convictions and his 2004 felony conviction. [ECF Nos. 582, pp. 4-5; 603-2, pp. 1, 3]. On

   February 8, 2021, Mr. Martinez was taken into custody at Miami International Airport

   after returning from an international flight. [Id. at 5; ECF No. 603-3, p. 1].

          Martinez has filed a habeas petition in this case [ECF No. 582], challenging his

   custody. Respondents argue that Martinez’s motion to intervene should be denied

   because it “involves an analysis of a different set of facts and applicable law” because

   Martinez “challenges ICE’s decision to detain him and not provide him with a bond

   hearing.” [ECF No. 603, p. 3].

          Nevertheless, the Undersigned finds that Mr. Martinez’s habeas claim shares a

   common issue of law and fact as alleged by the class members in this case because he

   challenges his detention based on due process concerns (much like many members of the

   instant class) and he has been impacted by “the unique circumstances presented by

   COVID-19,” resulting in his “custody for an uncertain, prolonged period of time.”

   Spaulding v. Moore, No. 1:20-cv-21378-UU (S.D. Fla. Apr. 29, 2020) [ECF No. 22, p. 17].

   Specifically, Mr. Martinez alleges that he “is unnecessarily subject to mandatory


                                                 2
Case 1:20-cv-21553-MGC Document 628 Entered on FLSD Docket 04/06/2021 Page 3 of 3




   detention; currently detained at the Krome detention center; affected by the concerning

   conditions surrounding the pandemic in the Krome detention center; and continues to

   be exposed to such conditions while in custody, through present day.” [ECF No. 610, p.

   1 (emphasis added)].

          The Undersigned therefore grants Mr. Martinez’s Motion to Intervene, finding it

   appropriate under Federal Rule of Civil Procedure 24(b)(1).

          However, Mr. Martinez must separately file on CM/ECF, as a uniquely-filed

   document, his draft habeas petition or motion for release, which was attached as an exhibit

   to his Motion to Intervene. [ECF No. 582-1].

          DONE AND ORDERED in Chambers, in Miami, Florida, on April 6, 2021.




   Copies furnished to:
   The Honorable Marcia G. Cooke
   All counsel of record




                                                  3
